     Case 2:19-cv-01619-JCM-EJY Document 32
                                         30 Filed 05/06/20
                                                  05/04/20 Page 1 of 3




 1     MICHAEL C. MILLS, ESQ.
       Nevada Bar No. 003534
 2     BAUMAN LOEWE win & MAXWELL
       3650 N. Rancho Dr., Ste. 114
 3     Las Vegas, Nevada 89130
       Phone: 702-240-6060
 4     Fax: 702-240-4267
       mmills@blwmlawfirm.com
 5
       Counsel for Defendants/
 6     Third-Party Plaintiffs
       Admiral Merchants Motor Freight, Inc.
 7     Mike and Mo's Transport, Inc.
       and Mona Van Krieken
 8
                      /
 9                                     UNITED STATES DISTRICT COURT
10                                           DISTRICT OF NEVADA
11     PHILLIP COULTER and                              CASE NO: 2:19-cv-01619-JCM-EJY
       SHARI WILLIAMS,
12
                   Plaintiffs,
13
                                 vs.
14                                                        STIPULATION AND ORDER FOR
       MONA VAN KRIEKAN, individually;                    DISMISSAL OF THE THIRD·PARTY
15     MIKE and MO'S TRANSPORT, INC., a                   ACTION ONLY WITH PREJUDICE
       Domestic Corporation,
16     ADMIRAL MERCHANTS MOTOR
17     FREIGHT, INC., a Domestic Corporation;
       DOES I through X, inclusive; and
       ROE BUSINESS ENTITIES I through X,
18     inclusive,
19                 Defendants.
20
       MONA VAN KRIEKEN, individually;
21     MIKE and MO'S TRANSPORT, INC., a
       Domestic Corporation, ADMIRAL
22     MERCHANTS MOTOR FREIGHT, INC.,

23             .Third·Party Plaintiffs.

24                         vs.

25     CLAUDE HILTON BOYKIN, JR., and
       WERNER ENTERPRISES, INC., a
26     Domestic Corporation,

27                 Third-Party Defendants.
28
           STIPULATION AND ORDER FOR DISMISSAL OF THE THIRD·PARTY ACTION ONLY WITH PREJUDICE
                                                • PAGE 1 OF 3-
       3508432vl
 Case 2:19-cv-01619-JCM-EJY Document 32
                                     30 Filed 05/06/20
                                              05/04/20 Page 2 of 3




 1               IT IS HEREBY STIPULATED. by and between Third-Party Plaintiffs Mona Van
 2   Krieken, Mo's Transport, Inc., and Admiral Merchants Motor Freight. Inc.. by and

 3   through their attorney Michael C. Mills, Esq. of the law firm of Bauman Loewe Witt &

 4   Maxwell PLLC and Third-Party Defendants Claude Hilton Boykin, Jr. and Werner
 5   Enterprises, Inc. by and through their attorney Michael Hetey, Esq. of the law firm of

 6   Thorndal Armstrong Delk Balkenbush & Eisinger Law Offices that the above-entitled
 7   third-party action only shall be dismissed with prejudice, each party to bear their own
 8   attorneys' fees and costs.

 9               No trial date was set for this matter.
10               Agreed as to form and content:
11    DATED this       ~day of ~ 2020.                                    ":Yl~
                                                          DATED this:iL day of ~ 2020.
                                                                                            A.      ~
12                                                                                             f
      THORNDAL, ARMSTRONG, DELK,                          BAUMAN LOEWE WITT & MAXWELL, PLLC
13    BALKENBUSH & EISINGER LAW
      OFFICES


     ~ ~~.?!;
14
15

16    MICHAEL HETEY, Esq.               s
                                                     \M{  MICH:-:-A=E~L"z.C""".::;tl:-:-L"-LS::-,~E=S-::-Q-.- - - - +
      Nevada Bar No. 5668                                 Nevada Bar No. 003534
17    1100 E. Bridger Ave.                                3650 N. Rancho Dr., Ste. 114
      PO Box 2070                                         Las Vegas, NV 89130
18    Las Vegas, NV 89125                                 Phone: 702-240-6060
      Email: mch@thorndal.com                             Fax: 702-240-4267
19    Phone: 702-366-0622                                 Attorneys for Defendants I Third-Party
      Fax: 702-366-0327                                   Plaintiffs Mona Van Krieken, Mike and
20    Attorneys for Third-Party Defendants                Mo's Transport, Inc., and Admiral
      Claude Hilton Boykin, Jr. and Werner                Merchant Motor Freight, Inc.
21    Enterprises. Inc.
22                                                  ORDER
23               Upon Stipulation by the parties and counsel for the parties regarding the third-
24   party action only. and good cause appearing therefore,
25 III
26 III
27 III
28 III
         STIPULATION AND ORDER FOR DISMISSAL OF THE THIRD.PARTY ACTION ONLY WITH PREJUDICE
                                                 - PAGE 2 OF 3-
     3508432vl
     Case 2:19-cv-01619-JCM-EJY Document 32
                                         30 Filed 05/06/20
                                                  05/04/20 Page 3 of 3




 1               IT IS HEREBY ORDERED that the third-party action only be dismissed, with
 2   prejudice, each party to bear their own costs and fees.

 3                     May__
                 DATED this 6, 2020.
                                 day of _ _ _ _ _ _ _ 2020.

 4
 5
 6                                               UNITED STATES DISTRICT JUDGE

 7   Submitted By:

 8
 9
10   M            .    S, ESQ.
     Nevada Bar No. 003534
11   3650 N. Rancho Dr., Ste. 114
     Las Vegas, Nevada 89130
12   Phone: 702-240-6060
     Fax: 702-240-4267
13   Attorneys for Defendants I Third-Party
     Plaintiffs Mona Van Krieken, Mike and
14   Mo's Transport, Inc., and Admiral
     Merchant Motor Freight, Inc
15

16

17

18

19

20

21

22

23

24

25

26

27

28
         STIPULATION AND ORDER FOR DISMISSAL OF THE THIRD-PARTY ACTION ONLY WITH PREJUDICE
                                             - PAGE 3 OF 3-
     3508432vl
